Name: Commission Regulation (EEC) No 3583/81 of 14 December 1981 amending for the third time Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  information technology and data processing;  executive power and public service;  foodstuff
 Date Published: nan

 15. 12 . 81 Official Journal of the European Communities No L 359/ 15 COMMISSION REGULATION (EEC) No 3583/81 of 14 December 1981 amending for the third time Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector HAS ADOPTED THIS REGULATION : Article 1 Article 15 of Commission Regulation (EEC) No 2377/80 is hereby amended as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece , and in particular Article 15 (2), 16 (4) and 25 thereof, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assis ­ tance for the exportation of agricultural products which may benefit from a special import treatment in a third country (2 ), and in particular Article 1 (2) thereof, Whereas experience with the products exported under Commission Regulation (EEC) No 2973 /79 (3 ), as last amended by Regulation (EEC) No 3582/81 (4 ), has shown the need to distribute the quantities exported over four quarterly instalments ; whereas Commission Regulation (EEC) No 2377/80 (5 ), as last amended by Regulation (EEC) No 2798 /81 (6), should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , 1 . Paragraph 1 (c) is replaced by the following : '(c ) applications under Article 14, during the first 10 days of each quarter'. 2 . Paragraph 4 (d) is replaced by the following : '(d) in respect of applications lodged under Article 14, on the third working day after the time limit for submission of applications , a list of applicants and the quantities of products for which applications referred to in paragraph 1 (c) have been lodged '. 3 . Paragraph 5 (c) is replaced by the following : '(c) licences under Article 14 , on the 21st day of each quarter'. Article 2 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 December 1981 . For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 148 , 28 . 6 . 1968 , p . 24 . ( 2 ) OJ No L 334, 28 . 12 . 1979 , p . 8 . ( 3 ) OJ No L 336, 29 . 12 . 1979 , p . 44. (4 ) See page 14 of this Official Journal . ( 5 ) OJ No L 241 , 13 . 9 . 1980 , p . 5 . ( 6 ) OJ No L 275, 29 . 9 . 1981 , p . 24 .